Appeal by the plaintiff wife from an order which modified a judgment of separation, granted April 7, 1931, whereunder the wife was awarded alimony. The modification consisted in directing that the payments of alimony “ shall cease until such time as the petitioner becomes employed and is making sufficient money to enable him to pay the same.” Defendant has recently been in prison for six months for contempt. Application by appellant for a further imprisonment of respondent has been made. Objection is made that the order does not contain the provisions of section 1172-a of the Civil Practice Act. The order is made under that section, and its provisions apply. Order unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.